                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LEWIS DOMINIC SHAW,
                                   7                                                        Case No. 17-cv-00462-YGR (PR)
                                                        Plaintiff,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         L. THOMAS, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Denying Plaintiff’s Request for a
Northern District of California
 United States District Court




                                  13   Continuance Pursuant to Federal Rule of Civil Procedure 56(d); and Granting Defendants’ Motion

                                  14   for Summary Judgment,

                                  15          IT IS ORDERED AND ADJUDGED

                                  16          That pursuant to the Court’s Order granting Defendants’ motion for summary judgment,

                                  17   judgment is hereby entered in favor of the named Defendants against whom Plaintiff alleged his

                                  18   claim of deliberate indifference to serious medical needs, and against Plaintiff.

                                  19          That pursuant to the Court’s Order granting Defendants’ motion for summary judgment,

                                  20   the remaining retaliation claim in this action be dismissed in accordance with the Court’s Order.

                                  21          And that each party bear its own costs of action.

                                  22   Dated: January 10, 2018

                                  23                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
